DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s amendment filed 4/2/2021 has been entered.
Claims 21-29 remain pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/2/2021 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner. See below.
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which 
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:

Claim 21:
-“a rotatable member movable between a first position and a second position…”
Claim 24:
-“a rotatable member configured to transition said stapling assembly between a locked configuration… to an unlocked configuration”
Claim 27:
--“a rotatable member movable between a first position and a second position…”
While there appears to be several structures within the specification that can be viewed as a “rotatable member”, the specification does not comprise clear support and/or antecedent basis for what specific structures “a rotatable member”, in context of the claim, are referring to. The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification (see MPEP § 608.01(o)). 
Further pertaining to “rotatable member”, this term does not have such support within the specification such that an apparent meaning and/or scope can be attained without further claimed details (see 112 rejections below for more details). 
Applicant’s specification and/or claims should be amended such that there is antecedent basis and/or clear and concise support for the claimed limitations.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 21, 24, and 27, the claims recite “said spring applies a distal biasing force which maintains said rotatable member in said first position” (Claim 21, lines 27-28), “said spring applies a distal biasing force which maintains said rotatable member in said locked configuration” (Claim 24, lines 27-28), and “said spring applies a distal biasing force which maintains said rotatable member in said locked state” (Claim 27, lines 28-30). These individual limitations lack written description within the originally filed disclosure and therefore constitute new matter. Specifically, there is not sufficient support within the originally filed disclosure for a spring (1530) maintaining the rotatable member (if interpreted as drive screw/shaft 1300) in the inoperable/locked position/configuration. When reviewing the specification, it is found that the retaining pin (1514) is the structure which maintains the “rotatable member” in this inoperable/locked position/configuration. The spring appears to merely be used to bias another structure (biasing member 1520) such that the “rotatable member” is able to return to its inoperable/locked position, however, the spring does not maintain the “rotatable member” in the locked/inoperable position/configuration as claimed as such “maintaining” would require some form of force (i.e. holding force) being applied to the “rotatable member”. Therefore, the specification does not have sufficient support for a spring able to maintain the “rotatable member” as claimed. As mentioned in Paras. 0294, 0295, 0299, it is the “retaining pin 1514” that holds/maintains the “shaft 1300” (rotatable member) in the inoperable position. 
See “Response to Arguments” section below for further details.
Claims 22, 23, 25, 26, 28, and 29 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as they depend from at least one of the claims above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claims 21, 24 and 27, the claims recite the following:
-Claim 21, lines 21-29:
 “a rotatable member movable between a first position and a second position, wherein said firing member is prevented from performing said firing stroke when said rotatable member is in said first position… and wherein said spring applies a distal biasing force which maintains said rotatable member in said first position when said staple cartridge is not positioned in said elongate channel”
-Claim 24, lines 21-29:
 “a rotatable member configured to transition said stapling assembly between a locked configuration where said firing member is prevented from performing said firing stroke to an unlocked configuration … and wherein said spring applies a distal biasing force which maintains said rotatable member in said locked configuration when said staple cartridge is not positioned in said elongate channel. ” 
-Claim 27, lines 21-31:
 “a rotatable member movable between a first position and a second position, wherein the stapling assembly is configured to transition between a locked state where said firing member is prevented from performing said firing stroke and an unlocked state … and wherein said spring applies a distal biasing force which maintains said rotatable member in said locked state when said staple cartridge is not positioned in said elongate channel.”
 These limitations render their respective claims indefinite for several reasons. 
First, it is unclear as what is the intended scope of the term “rotatable member” in each claim. Specifically, it is unclear as to what further structure the term “rotatable” is intending to encompass as one could reasonably view any structure as “rotatable” without further reference within the claim. Therefore, this term is viewed as ambiguous and therefore renders the scope of the term “rotatable member” indefinite. See MPEP section 2111.01(V).
Second, it is unclear as to what structure the spring is applying a distal force to in order to “maintain” the “rotatable member” as claimed. It is unclear if Applicant is attempting to claim the force being applied to the “rotatable member” or if this is implying some further structure. Therefore, these limitations, render the respective claim indefinite. Note the 112(1st para) rejections above.
Even further, the limitations render the respective claims indefinite as it is unclear as to how the firing member is prevented from and permitted to perform the firing stroke as no further structural relationships are claimed with respect to the firing member. The claim appears to mention the firing member with reference to the recited positions of the rotatable member but there is no structural link being made between the firing member and the rotatable member. Therefore, this poses a question as to whether the applicant is attempting to relate the firing member and the rotatable member in the claim as the manner in which the functions are claimed do not positively recite any type of structural relationship (implicitly or explicitly) between the firing member and the rotatable member. Therefore, it is unclear as to what structural relationship, if any, is attempting to be claimed between the rotatable member and the firing member. 
Per MPEP 2173.05(g): “the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008)”. In this instance merely reciting the prevention/allowance of the firing member without reciting its structural relationship to the “rotatable member” renders the scope of the claims indefinite. The manner in which the Claim recites the firing member being prevented and allowed to fire without such a link to the rotatable member renders the scope of the claims indefinite.
Claims 22, 23, 25, 26, 28, and 29 are also rejected are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as they depend from at least one of the claims outlined above.
While the Examiner might speculate (in view of Applicant’s arguments/remarks) as to what is meant by the claim language, the uncertainty provides the Examiner with no proper basis for making the comparison between that which is claimed and the prior art.  When no reasonably definite meaning can be ascribed to certain limitations in a claim, the subject matter does not become obvious, but rather the claim becomes indefinite.  In re Wilson, 165 USPQ 494.
Rejections under 35 U.S.C. § 103 should not be based upon considerable speculation as to the meaning of terms employed and assumptions as to the scope of the claims.  In re Steele, 134 USPQ 292.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations “a rotatable member movable between a first position and a second position” (Claims 21 and 27) and “a rotatable member configured to transition said stapling assembly between a locked configuration… to an unlocked configuration” (Claim 24) have been evaluated under the three-prong test set forth in MPEP § 2181, and are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function (engagement by cartridge move the rotatable member) and further the term “member” is preceded by a modifier “rotatable”. Further, it is noted that Applicant previously stated that “pivoting member” was not intended to invoke to 35 U.S.C. 112, sixth paragraph. Therefore, it appears to be clear Applicant is not intending to invoke pre-AIA  35 U.S.C. 112, sixth paragraph.
Because this/these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Further, although “rotatable member” is not being viewed as invoking 35 U.S.C. 112(6th para.), “rotatable member” is being interpreted in view of the specification. Applicant notes that “drive shaft 1300” is an example within the specification of a “rotatable member” as claimed. Therefore, scope of “rotatable member” is being interpreted as encompassing a rotatable drive shaft and equivalents thereof, however, the scope of “a rotatable member” is not being viewed as encompassing a form of firing lockout that is physically separate from a drive shaft as such an interpretation would be inconsistent with Applicant’s specification. 
For example, attention can be brought to the disclosure of Shelton (US PGPUB 2008/0167670) which is a previously applied prior art reference. Shelton discloses a locking mechanism (216; Figures 23-27) including a deflectable end (228; Figures 23-27) which is rotatable and a spring (222) which applies a distal biasing force to the deflectable end (228-note the force must be distal in order to move the locking member distal as shown), however, even though it may have been obvious to one of ordinary skill in the art at the time of the invention to have modified the locking mechanism (216) such that the locking mechanism is included into the jaw instead of being in the cartridge such that one could gain the benefit of using cartridges without the locking mechanism with the instrument while still achieving the lockout benefits (among other reasons), it would be inconsistent with Applicant’s specification to interpret the “deflectable ends (228)” as the claimed “rotatable member” as the “rotatable member”, as used in the specification, is a rotary drive shaft that moves between positions throughout the specification and drawings. Therefore, a separate lockout type member would not be consistent with the use of the supporting structure (implement drive shaft 1300) of the claim term “rotatable member” in the specification and drawings. 

Examiner’s Comment
Note the proposed Claim 21 below would at least overcome the 112 rejections and objections outlined above. If Applicant chooses to incorporate the amendment as outlined below (and amend Claims 24 and 27 in the same manner) as an after final amendment under the AFCP 2.0 program, the amendment would likely be able to be considered under the AFCP 2.0 program.

21. (Proposed) A stapling assembly, comprising: 
a first jaw; and 
a second jaw, wherein one of said first jaw and said second jaw is movable relative to the other of said first jaw and said second jaw between an open position and a closed position; 
an elongate channel configured to receive a staple cartridge, wherein said staple cartridge comprises: 
a plurality of staple cavities; 
a plurality of staples removably stored in said staple cavities; a plurality of staple drivers; and 
a sled configured to move said staple drivers to eject said staples from said staple cavities; 
a firing member configured to perform a firing stroke, wherein said firing member comprises: 
a cutting edge; a first camming member configured to engage said first jaw during said firing stroke; and a second camming member configured to engage said second jaw during said firing stroke; 
a biasing element comprising a spring, the biasing element movable between an initial position and displaced position; and 
a rotary drive shaft  relative to the elongate channel, between a first position and a second position, 
wherein the rotary drive shaft drives the firing member through the firing stroke when the rotary drive shaft is in the second position,
wherein the firing member is moved relative to the rotary drive shaft when driven by the rotary drive shaft,
wherein said firing member is prevented from performing said firing stroke when said rotary drive shaft 
wherein said rotary drive shaft  and moves the biasing element to said displaced position against a distal biasing force of said spring, and 
wherein said spring appliesthe distal biasing force to maintain the biasing element in the initial position to allow said rotary drive shaft to be in said first position when said staple cartridge is not positioned in said elongate channel.

Response to Arguments
Applicant's arguments filed 4/2/2021 have been fully considered but they are not persuasive. Note with regards to the previous prior art rejection, the arguments were persuasive and therefore, the prior art rejections have been withdrawn.

Regarding Applicant’s arguments outlined on Pages 10-11 of “REMARKS” pertaining to the specification objections that:
“The Applicant respectfully submits that these objections are improper. 
Specifically, MPEP §608.01(g) states that the detailed description "should provide clear support or antecedent basis for the claims" (emphasis added). As such, there is no strict requirement that verbatim antecedent support for claim recitations (i.e., the same exact words) be provided in the specification. Rather, it is sufficient that the claimed features be clearly supported by the specification. The Applicant contends the meaning of every term used in any of the claims is apparent from the descriptive portion of theApplication Serial No. 16/003,567 Amendment dated April 2, 2021Response to the Office Action dated December 22, 2020specification and that a person having ordinary skill in the art would understand what is being claimed. However, in order to advance the Subject Application toward an expedited allowance, the Applicant has amended "biasing member" to recited "spring", and "pivoting member" to recite "rotatable member". The Applicant requests the specification objections be withdrawn. “

Examiner first would like to reiterate, that the prosecution history/record cannot be relied upon for giving meaning to claim terms during examination. Further, it is noted that the term “rotatable member” is broad terminology that can be used for a great multitude of features in the art of surgical staplers and instruments. Therefore, this raises doubt as to what kind of structure this member is referring to. Even further, with respect to the 112(1st para) rejections, the Applicant mentions (on Page 11 of “REMARKS”) that “An example of a rotatable member within the Subject Application is drive shaft 1300, among others.”. Therefore, this further supports the lack of an apparent meaning of the term “rotatable member” as regardless as to whether or not “rotatable member” is clearly supported in the specification, Applicant makes note that other features in the disclosure can be viewed as the “rotatable member”. This is unclear and therefore, rendering it reasonable to conclude that no apparent meaning of the term “rotatable member” can be garnered from the specification, and therefore, “rotatable member” lacks antecedent basis within the specification and the objection is viewed as proper. It must be noted that one should be readily able to refer to the specification and readily understand what the “rotatable member” is referring to, and without referring to the prosecution history, there is significant doubt that one could readily read the claims, refer to the spec, and undoubtedly garner that the “rotatable member” is referring to “implement drive shaft 1300”.

Regarding Applicant’s comments on Page 12 of “REMARKS” pertaining to the 112 (2nd paragraph) issues, Examiner does make note that even though the terminology is changed, the 112 issues are still present given the reasoning outlined above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
Note:
Whitman (US PGPUB 2007/0023477- applied art in parent application) which discloses a rotatable member (rod 568; Figure 3b) which is biased distally by a spring (570; Para. 0069) into engagement with a firing member (wedge 603 and driver 605; see Figure 3f) and it can be reasonably assumed the rotatable member (568) can be moved to multiple positions and the firing member (603, 605) will be prevented from firing when the cartridge (600) is not loaded as the cartridge comprises the firing member. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        4/19/2021